DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1, 18-20, 23-25, 27-33, 50-52, 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over R3-173860, “Design of backhaul signaling for harmonic interference handling”, 3GPP TSG-RAN WG3 Meeting #97bis, source vivo, hereinafter “Vivo”.
Claims 1, 18, 33, and 50:
Regarding claim 1, Vivo teaches a method (vivo: Fig. 1; figure describes communication between LTE eNB and NR gNB) by a master network node for ‘resource coordination’ (Vivo Fig. 1 illustrates the coordination information transmission. In § 2.1, “between an LTE UL carrier (F1) and a NR DL carrier (F2) should be semi-statically transmitted between network nodes using Xn and X2 interface”) with a secondary network node for ‘dual connectivity’ (citation of EN-DC in §1 implies dual connectivity).
Though Vivo does not expressly teach which one of gNB and eNB is considered to be master or slave, a person of ordinary skill in the art before the effective filing date of the claimed invention, could designate either one of them as the master and the other one as the slave.
A person of ordinary skill in the would be motivated to designate one of the above nodes as the master and the other one as the slave, based on the particular design and specially how the connection to the core network is implemented.
Vivo teaches, ‘transmitting, to the secondary network node, resource coordination information for use by the secondary network node in coordinating resource utilization between the master network node and the secondary network node for a wireless device’ (Vivo: Fig. 1 illustrates the coordination information transmission; § 2.1, “between an LTE UL carrier (F1) and a NR DL carrier (F2) should be semi-statically transmitted between network nodes using Xn and X2 interface”).
	Claim 18 is an apparatus claim implementing method of claim 1. Though prior art Vivo does not expressly teach an apparatus with processing circuitry, its presence is implied in any apparatus implementing the method of claim 1.
	The claim is a change in category with respect to claim 1, and is rejected based on rejection of claim 1.

	Claim 33 is a method by a secondary node in communication with a master node of claim 18. The apparatus of claim 33 implements method complementary to method of claim 1. The claim elements being complementary to claim elements of claim 1 and are discussed above in claim 1.
	Claim is rejected based on rejection of claim 1.

Claim 50 is an apparatus claim implementing method of claim 33. Though prior art Vivo does not expressly teach an apparatus with processing circuitry, its presence is implied in any apparatus implementing the method of claim 33.
	The claim is a change in category with respect to claim 33, and is rejected based on rejection of claim 33.

Claims 19 and 51:
Regarding claim 19, Vivo teaches the master network node of Claim 18 (discussed above), ‘wherein the processing circuitry is configured to receive, from the secondary network node, a response message acknowledging the resource coordination information’ (Vivo: § 3.1 b) and § 3.2 b)).
Claim 51 is for an apparatus of claim 50, and implementing method complementary to method of claim 19. Claim elements are discussed above in claim 19. Claim is rejected based on rejection of claim 19.

	Claims 20 and 52:
Regarding claim 20, Vivo teaches the master network node of Claim 18 (discussed above), wherein the processing circuitry is configured to:
‘receive, from the secondary network node, resource coordination information for use by the master network node in coordinating resource utilization between the master node and the secondary node for the wireless device’ (Vivo: § 3.1 a) and § 3.2 a)); and
‘use the resource coordination information from the secondary network node to coordinate resource utilization for the wireless device’ (use of coordinated resource is implied to serve the purpose of coordination).
Claim 52 is for an apparatus of claim 50, and implementing method complementary to method of claim 20. Claim elements are discussed above in claim 20. Claim is rejected based on rejection of claim 20.

	Claims 23 and 56:
Regarding claim 23, Vivo teaches the master network node of Claim 18 (discussed above), ‘wherein transmitting the resource coordination information to the secondary network node comprises transmitting an indication of an intended resource allocation of the master network node’ (Vivo: Fig. 2; eNB transmits PRB pattern 1 to gNB; eNB playing role of master network node).
Claim 56 is for an apparatus of claim 50, and implementing method complementary to method of claim 23. Claim elements are discussed above in claim 23. Claim is rejected based on rejection of claim 23.

Regarding claim 24, Vivo teaches the master network node of Claim 18 (discussed above), ‘wherein receiving the resource coordination information from the secondary network node comprises receiving an indication of an intended resource allocation of the secondary network node’ (Vivo: Fig. 2; eNB transmits PRB pattern 2 to eNB; eNB playing role of master network node).

Claims 25 and 57:
Regarding claim 25, Vivo teaches the master network node of Claim 18 (discussed above), ‘wherein the resource coordination information is transmitted to the secondary network node over an X2 interface’ (Vivo: Fig. 2; § 2.2, “PRB allocation pattern between an LTE UL carrier (F1) and a NR DL carrier (F2) should be semi-statically shared between network nodes using Xn and enhanced X2 interface”).
Claim 57 is for an apparatus of claim 50, and implementing method complementary to method of claim 25. Claim elements are discussed above in claim 25. Claim is rejected based on rejection of claim 25.

Regarding claim 27, Vivo teaches the master network node of Claim 18 (discussed above), ‘wherein the resource coordination information comprises an indication of an uplink resource allocation for at least one subframe’ (Vivo: Fig. 1, “UL subframes intended for transmissions by eNB”).

Regarding claim 28, Vivo teaches the master network node of Claim 18 (discussed above), ‘wherein the resource coordination information comprises an indication of a downlink resource allocation for at least one subframe’ (Fig. 1 illustrates subframes for LTE UL and UL/DL slots not intended for transmission; the disclosures imply available downlink resource).

Regarding claim 29, Vivo teaches the master network node of Claim 18 (discussed above).
Though Vivo does not expressly teach, ‘wherein the resource coordination information comprises an indication of whether the resource coordination information is for single transmitter user equipment (Tx UE) coordination’, it is implied that if multiple transmitter user equipment is used, the same type of coordination information needs to be exchanged for all the resources used for multiple transmission and that the resources do not overlap, as discussed by Vivo in § 1,

    PNG
    media_image1.png
    107
    805
    media_image1.png
    Greyscale


Regarding claim 30, Vivo teaches the master network node of Claim 18 (discussed above), ‘wherein the resource coordination information comprises an indication of whether the resource coordination information is for harmonic interference coordination’ (Vivo: title “Design of backhaul signaling for harmonic interference handling”; the art is all about discussing harmonic interference handling). 

Regarding claim 31, Vivo teaches the master network node of Claim 18 (discussed above), ‘wherein the resource coordination information is valid until a subsequent transmission of additional resource coordination information’ (implied because if there is no new information is sent/received, the existing information is to be used as per general implementation procedure).

Regarding claim 32, Vivo teaches the master network node of Claim 18 (discussed above),  ‘wherein the dual connectivity between the master network node and the secondary network node comprises E-UTRAN-NR dual connectivity’ (Vivo: Fig. 1 illustrates the nodes being eNB and NR gNB).

Regarding claim 55, Vivo teaches the secondary network node of Claim 52 (discussed above), ‘wherein transmitting the resource coordination information from the secondary network node to the master network node comprises transmitting, to the master network node, an indication of an intended resource allocation of the secondary network node’ (Vivo: Fig. 1; gNB transmits slot pattern to eNB).

Claims 21-22 and 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo as applied to claim 18 above, and further in view of Dai et al. (US 2020/0120535 A1), hereinafter “Dai”
Claims 21 and 53:
Regarding claim 21, Vivo teaches the master network node of Claim 20 (discussed above). 
Vivo fails to teach, ‘the resource coordination information is transmitted to the secondary network node by the master network node in a SGNB additional request, and the resource coordination information is received from the secondary network node in a SGNB addition acknowledge message’.
Dai, an analogous art, teaching allocation of radio resources, discloses SGNB addition request (Dai: Fig. 6, step 1, “SN addition request” and step 2, SN addition request acknowledgement).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine disclosures by Huawei with that of Vivo and come up with the claimed invention of resource coordination between master and the secondary nodes of the claim.
“MN needs to send the SN mapping information between QoS flows and DRBs allocated by the MN to the SCG bearer, where the mapping information includes a number of DRBs” ([0123], lines 1-4). 
Claim 53 is for an apparatus of claim 52, and implementing method complementary to method of claim 21. Claim elements are discussed above in claim 21. Claim is rejected based on rejection of claim 21.

Claims 22 and 54:
 Regarding claim 22, Vivo teaches the master network node of Claim 20 (discussed above). 
Vivo fails to teach, but Dai teaches, ‘the resource coordination information is transmitted to the secondary network node by the master network node in a SGNB modification request, the SGNB modification request requesting the secondary network node to modify the at least one resource allocated to the wireless device’ (Dai: Fig. 9 step 1, SN modification request; Clm. 35, “receiving, by the first node, a modification request initiated by the second node, wherein the modification request comprises an addition of one or more new DRBs or a deletion of one or more existing DRBs” ), and 
‘the resource coordination information is received from the secondary network node in a SGNB modification acknowledge message’(Dai: Fig. 9 step 2, SN modification request acknowledgement).
Claim 54 is for an apparatus of claim 52, and implementing method complementary to method of claim 22. Claim elements are discussed above in claim 22. Claim is rejected based on rejection of claim 22.

Claims 26 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Vivo as applied to claim 18 above, and further in view of R3-173702, “Stage 3 CR of X2 setup and node configuration update for option 3”, source to WG Huawei, hereinafter “Huawei”.
	Claims 26 and 58:
 	Regarding claim 26, Vivo teaches the master network node of Claim 18 (discussed above).
Vivo however do not teach, ‘wherein the resource coordination information comprises a cell identifier associated with a cell in which the wireless device is served’, but Huawei in the same field of endeavor teaches cell information transmission between the nodes (Huawei: § 9.1.2.x EN-DC X2 SETUP REQUEST; 8.3.x.2, “An eNB initiates the procedure by sending the EN-DC X2 SETUP REQUEST message to a candidate en-gNB. The candidate en-gNB replies with the EN-DC X2 SETUP RESPONSE message. The initiating eNB shall transfer the complete list of its served cells to the candidate en-gNB. The candidate en-gNB shall reply with the complete list of its served cells with limited served cell information”).
	It would have been obvious to a person of ordinary skill in the art to combine disclosure by Huawei with that of Vivo so as to exchange information regarding serving cells so that “neighbor cell information” and “neighbor cells assistance information” may be exchanged between the nodes, as disclosed by Huawei in § 8.3.x.2.
Claim 58 is for an apparatus of claim 50, and implementing method complementary to method of claim 26. Claim elements are discussed above in claim 26. Claim is rejected based on rejection of claim 26.


Conclusion







The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

b) R3-173695 discusses Coordination between LTE and NR for LTE-NR Co-existence.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895. The examiner can normally be reached Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462